Citation Nr: 9916282	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  95-29 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
(major) shoulder sprain with cervical arthritis and right 
brachial radiculopathy, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active service from March 1943 to December 
1945.  This matter was initially before the Board of 
Veterans' Appeals (Board) from a rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  By means of a decision dated in July 
1997, the Board remanded this case for further development.  
The RO has conducted additional development and the case is 
now returned to the Board for a decision.  

As mentioned in our prior decision, the appellant has raised 
the issues of service connection for lupus and prostate 
cancer by means of a statement dated in December 1993.  This 
matter is once again being referred to the RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been gathered.

2.  The appellant's right shoulder sprain with cervical 
arthritis and right brachial radiculopathy is primarily 
manifested by no more than moderate right median and ulnar 
neuropathy, limitation of motion of the right arm at shoulder 
level, with pain, weakness, instability and tenderness of the 
right shoulder and arm.


CONCLUSION OF LAW

The criteria for a 50 percent rating for right shoulder 
sprain with cervical arthritis and right brachial 
radiculopathy have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.25, 4.40, 4.45, 4.59, diagnostic codes 
5003, 5010 5201, 5290, 8513, 8713. (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his service connected right 
shoulder and cervical spine disability is more disabling than 
the currently rated 40 percent evaluation and requests an 
increased rating.  The medical evidence of record includes 
outpatient treatment records which indicate that the 
appellant has had continual treatment for this disability for 
many years.  The current medical evidence, which is more 
probative in an increased rating claim (See Francisco v. 
Brown, 7 Vet.App. 55 (1994)), includes VA examination reports 
dated in 1997 and 1998, which report the current status of 
his service connected disability.  

Report of a VA joints examination, dated in November 1997, 
indicates that examination of the shoulder showed forward 
flexion on the right at 92 degrees and 110 degrees on the 
left, abduction at 88 degrees on the right and 96 degrees on 
the left, external rotation at 84 degrees on the right and 72 
degrees on the left, and internal rotation at 78 degrees on 
the right and 81 degrees on the left.  There was objective 
evidence of painful motion. There was no edema, effusion, 
instability, redness, heat, or abnormal movement.  

Examination of the spine indicates that the appellant had 14 
degrees of flexion to the right and left, 68 degrees of 
forward flexion, and 30 degrees of backward extension.  There 
was evidence of painful motion, spasm, weakness, and 
tenderness of a mild degree.  

An addendum report, dated in February 1998, indicates that 
there were no nonservice-connected disorders affecting the 
appellant's right shoulder, right upper extremity, or 
cervical spine.  All of the disorders with these structures 
came about as a result of the injury the appellant sustained 
in service.  The examiner noted that the appellant had a 
deficiency in the range of motion in his right shoulder in 
that forward flexion and abduction should be at 180 degrees 
and external and internal rotation at 90 degrees.  The 
examiner also noted that the appellant had limited flexion to 
the right and left in that normal range of motion is at least 
30 degrees.  It was noted that the diagnosis was degenerative 
joint disease of the cervical spine with functional loss due 
to pain, as well as degenerative joint disease of the 
shoulder with limitation of motion and functional loss due to 
pain.  

Report of a VA neurological examination, dated in November 
1997 indicates that the appellant reported that he suffered 
from constant pain with intermittent flare-ups mainly in the 
right shoulder and neck.  He also reported a significant 
amount of weakness and difficulty with performing activities 
with the right hand due to the weakness.  He was on analgesic 
medication for the pain.  Examination noted that he had mild 
atrophy and hand intrinsics bilaterally.  Motor examination 
showed normal tone.  Strength testing on the right deltoid 
was 3/5.  He was unable to overcome gravity, largely 
secondary to pain in the right shoulder.  The right biceps 
was graded at 4+/5, triceps at 4/5, and hand intrinsics were 
at 5-/5.  Sensory examination showed normal light touch and 
pinprick with intact proprioception.  Coordination showed 
that he had difficulty with finger-to-nose on the right upper 
extremity secondary to pain.  Reflexes appeared to be 2+ 
throughout with toes downgoing.  The examiner noted that 
electromyogram nerve conduction study performed in 1993 did 
not show evidence of a neuropathy.  The examiner's diagnosis 
was post-traumatic osteoarthritis of the right shoulder.  It 
was noted, however, that the appellant may have right 
cervical radiculopathy and that an electromyogram nerve 
conduction study should be performed to rule out cervical 
radiculopathy or brachial plexopathy.  The examiner indicated 
that due to the significant amount of pain, it was suspected 
that this was more related to bony process in the right upper 
extremity.  

The Board notes that x-rays of the cervical spine, conducted 
in November 1997, showed that there was anterior ossification 
consistent with diffuse idiopathic skeletal hyperostosis 
(DISH) present from the level C4-5 up to C7-T1.  Cervical 
disk spaces were still preserved and no narrowing could be 
seen.  X-rays of the right shoulder showed that the bony 
elements appeared within normal limits and that there were no 
soft tissue calcifications.  Report of a nerve conduction 
study, dated in December 1997, indicates that the appellant's 
electrophsiological findings were indicative of right median 
and ulnar neuropathy.  There was no evidence of right 
cervical radiculopathy.  

Report of a VA examination of the joints, dated in April 
1998, indicates that examination of the appellant's shoulder 
showed that forward flexion was at 91 degrees on the right 
and 110 degrees on the left.  Abduction on the right was 88 
degrees, and 122 degrees on the left.  External rotation on 
the right was at 38 degrees, and 48 degrees on the left.  
Internal rotation was at 34 degrees on the right and 49 
degrees on the left.  There was objective evidence of painful 
motion.  There was no edema, effusion, redness, heat, 
abnormal movement, or ankylosis.  There was evidence of 
instability, weakness, tenderness, and guarding of movement.  
The examiner stated that the appellant had periods of flare-
ups, "caused by weather and is alleviated by heat.  There is 
10% additional disability."  The diagnosis was post-
traumatic degenerative joint disease of the right shoulder 
with marked loss of function due to pain.  

Report of a VA examination of the spine, dated in April 1998, 
indicates that range of motion testing showed that the 
appellant had forward flexion at 56 degrees, backward 
extension at 27 degrees, flexion to the right at 22 degrees, 
and flexion to the left at 18 degrees.  It was noted that 
there was objective evidence of painful motion.  There were 
no postural abnormalities or fixed deformities.  Musculature 
of the back was atrophic.  The diagnosis was degenerative 
joint disease of the cervical spine with marked loss of 
motion and function due to pain.  The examiner noted that 
there was an etiological relationship between the appellant's 
service-connected disability and the pain, loss of function, 
and weakness reported in his right upper extremity and in his 
spine.  

Report of a VA neurological examination, dated in April 1998, 
indicates that examination showed that the appellant had 5/5 
strength in all four extremities except for hand grip which 
was 4/5 bilaterally.  There was some give way weakness which 
responded to encouragement through the examination.  Sensory 
examination to pinprick was intact throughout except for loss 
of the digits bilaterally to the distal palm.  Reflexes were 
2 and symmetric.  The toes were downgoing and Romberg test 
was negative.  Finger-nose-finger testing revealed some mild 
and point tremor bilaterally.  The diagnosis was right median 
and ulnar neuropathies of unclear etiology.  There was no 
evidence of cervical radiculopathy or a brachial plexopathy.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Terms such as "mild," 
"moderate," and "severe" are not defined in the Schedule.  
Use of such terminology by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to such factors as 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59

The severity of the appellant's right shoulder and 
cervical/brachial right upper extremity radiculopathy 
(neuropathy) can be ascertained by the application of the 
standards set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Codes (DC) 5003, 50101, 5201, 
5290, and 8513/8713.  Under DC 5003, it is stipulated that 
when there is limitation of motion, degenerative arthritis, 
established by x-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate DC.  (The 
provisions of DC 5010 state that arthritis due to trauma is 
to be rated as degenerative arthritis.)  Since the appellant 
does have limitation of motion, the rating criteria under DC 
5003 are not for application.

Under DC 5201, limitation of motion of the major arm at 
shoulder level warrants a 20 percent evaluation; a 30 percent 
evaluation is assigned when there is limitation of motion 
midway between the side and the shoulder level; a 40 percent 
evaluation is assigned when there is limitation of motion at 
25 degrees from the side.

Under DC 5290, limitation of motion of the cervical spine is 
rated as 10 percent when there is slight limitation of 
motion; a 20 percent rating is warranted for moderate 
limitation of motion; a 30 percent rating is warranted for 
severe limitation of motion.  

Under DC 8513/8713, neuralgia/incomplete paralysis of the 
all-radicular groups (major) warrants a 20 percent rating 
when the disability is mild, a 40 percent rating when the 
disability is moderate, and a 70 percent rating when the 
disability is severe.  A 90 percent rating is granted when 
there is complete paralysis.

In the case at hand, the Board finds that a 20 percent rating 
is warranted for limitation of motion of the right (major) 
shoulder as the appellant's limitation is approximately at 
shoulder level.  The Board notes that governing VA 
regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.49, 
provide for consideration of functional impairment due to 
pain, weakness, incoordination, etc, when evaluating the 
severity of a musculoskeletal disability.  In this regard, 
the Board notes that the examinations of record clearly 
depict the level of functional loss resulting from the right 
shoulder disability.  The Board also notes that a VA 
orthopedic examination report noted that he had an additional 
10 percent disability during flare-ups.  The Board does not 
find that a higher rating is warranted, however, as an 
additional 10 percent in loss of motion (18 degrees) during 
flare-ups would still more closely approximate the criteria 
for a 20 percent rating under DC 5201.  See 38 C.F.R. Part 4, 
Plate I (1998).  The Board concludes that a 20 percent rating 
is adequate compensation for the right shoulder 
sprain/arthritis resulting in limitation of motion.

The Board notes that the appellant's latest VA examinations 
do not indicate a diagnosis of radiculopathy; rather he has 
been diagnosed with right median and ulnar neuropathy.  This 
disability can be rated by analogy to the radicular rating 
criteria.  The Board finds that a separate and distinct 
rating (from the right shoulder disability) should be 
assigned for his cervical/brachial type right upper extremity 
neuropathy.  Having considered the evidence of record and the 
applicable diagnostic codes, the Board finds that this 
disability is no more than moderate.  As reported above, the 
neurological findings include mild atrophy, slight sensory 
loss, normal tone, and some loss of strength, muscle grading, 
and incoordination.  The Board finds that these findings are 
consistent with no more than a moderate disability and as 
such, a 40 percent rating may be awarded under DC 8513/8713.  

The Board does not find that evaluation under DC 5290 is 
warranted as the record indicates entitlement to a higher 
evaluation under DC 8513/8713 for the right upper extremity 
neuropathy.  The Board finds, under the combined ratings 
schedule under 38 C.F.R. § 4.25, a rating of 50 percent is 
warranted for the appellant's disability.


ORDER

A 50 percent rating for right shoulder sprain with cervical 
arthritis and right brachial radiculopathy is granted, 
subject to the criteria which govern the payment of monetary 
benefits.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals





